Citation Nr: 0334193	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  97-33 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than March 27, 1991 
for the grant of a total evaluation based on individual 
unemployability (TDIU).

(The issues of whether March 23, 1981, May 4, 1982, and 
February 14, 1983 decisions of the Board of Veterans' Appeals 
(Board) which denied a total rating based on individual 
unemployability due to service-connected disability should be 
revised or reversed on the grounds of clear and unmistakable 
error are addressed in a separate decision of the Board this 
date under docket number 99-17 446). 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949 and from September 1950 to August 1952.

This matter came before the Board on appeal from an August 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  Thereafter, 
the veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a Memorandum 
Decision dated in May 2003, the Court vacated the Board's May 
2000 decision.  The Court then remanded the case to the Board 
for another decision, taking into consideration matters 
raised in its order.   

In an August 2003 letter mailed to the veteran's address, the 
Board advised the veteran that his case had been remanded to 
the Board for readjudication and the issuance of a new 
decision.  He was offered a period of 90 days to submit 
further argument or evidence.  In a statement signed in 
October 2003, the veteran's attorney responded that no 
further evidence would be submitted to the Board and that the 
Board should proceed immediately with readjudication of the 
appeal.  
 

REMAND

The Court vacated the Board's May 2000 decision in which the 
Board determined that clear and unmistakable error did not 
apply to Board decisions dated March 23, 1981, May 4, 1982 
and February 14, 1983, each of which had denied the veteran's 
claim for TDIU.  Due to the fact that the new decision 
concerning clear and unmistakable error could significantly 
affect the veteran's claim for an effective date earlier than 
March 27, 1991 for the grant of TDIU , the Court concluded 
that the two decisions were inextricably intertwined under 
Harris v. Derwinski, 1 Vet.App. 180 (1991), and therefore the 
veteran's earlier effective date claim was vacated to the 
extent that it denied an effective date earlier than March 
27, 1991.

The Board notes, however, that during the pendency of the 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
This liberalizing law is applicable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 U.S.C.A. § 3.159(c) 
(2003).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  The record 
does not reflect the veteran was provided notice of the VCAA 
with regard to his claim for an effective date earlier than 
March 27, 1991 for the grant of TDIU.  This should be 
accomplished prior to a final decision on the merits of the 
claim.  

The Board also notes and acknowledges that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The RO should ensure that the veteran 
is informed that a full year is allowed to respond to a VCAA 
notice.  

Under the circumstances, this case is remanded for the 
following:  

1.  The veteran and his representative 
should be sent a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim at 
issue.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by him and 
which part, if any, VA will attempt to 
obtain on his behalf.  This notice should 
be consistent with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A and any 
other applicable precedent.  

2.  If additional evidence is received, 
the RO should readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case must recite all the applicable 
laws and regulations, including those 
pertaining to the VCAA.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



